DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters (US 3,522,725) in view of Arfman et al. (US 4,869,876).

Regarding claim 1, Waters discloses a column oven comprising: a substantially sealed space surrounded by wall surfaces (surfaces of wall 16) made of a heat conductive material (col. 3 lines 22-24) to accommodate an analytical column 10, all of the wall surfaces made of the heat conductive material coming into contact with each other (see Id. and Figure); a heater 58 for heating the wall surfaces made of the heat conductive material while coming into contact with the wall surfaces (see Figure and col. 4 lines 10-22); wherein the column oven is configured so that heat of the heater is transferred to all of the wall surfaces surrounding the substantially sealed space (Id., walls are made of heat conductive metal and all in contact with heater and each other).
Waters does not disclose heat insulating material surrounding an outside of the wall surfaces made of the heat conductive material. However, Arfman et al. disclose a column oven where the internal surfaces of the oven walls are over a heat conducting material, and wherein there is further a heat insulating material surrounding an outside of the wall surfaces (col. 4 lines 28-30). It would have been obvious to one of ordinary skill in the art to use a heat insulating material on the outside of the surfaces of the conductive walls of Waters, as taught by Arfman et al., because it provides even more protection from ambient environment temperature fluctuations from affecting the temperature and heating effect of the oven.

Regarding claim 2, Waters discloses the column oven further comprising an openable cover 16d (col. 3 lines 3-5) and a column oven main body (the rest of housing 16) that has an openable surface that is opened and closed by the openable cover (see Figure, top surface of housing 16 that is covered by cover 16d), wherein the column oven main body has a recess that opens on the opening surface side so that the analytical column is inserted into the recess from the opening surface side and is held in the recess (see Figure), inner wall surfaces of the recess are constituted of the heat conductive material (col. 3 lines 22-24, walls made from aluminum), the openable cover includes a heat transfer plate constituted of the heat conductive material on a surface opposing the openable surface of the column oven main body (Id., cover 16d is a plate made of the heat conductive aluminum), and when the openable cover closes the openable surface of the column oven main body, the heat transfer plate seals the opening by coming into contact with an edge, constituted of the heat conductive material, of the opening of the recess so that the substantially sealed space is formed (see Figure showing cover 16d sealing recess).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters (US 3,522,725) in view of Arfman et al. (US 4,869,876), as set forth above with regard to claims 1 and 2, and further in view of Tompkins (JP 58-89788).

Regarding claim 3, the combination of Waters and Arfman et al. teach the column oven of claims 1 and 2 as set forth above, and Waters further teaches that the column oven is configured so that the analytical column is heated by convection of heat in the substantially sealed space by being transferred the heat of the heater from the inner wall surfaces of the recess to the heat transfer plate (see Figure and col. 3 lines 22-49, note that convection heating necessarily happens on the inside of the housing walls 16 because they are heated).
Waters does not disclose the analytical column being held by a column holder in the recess and made of a heat conductive material, and therefore also does not teach the column oven being configured so that heat of the heater is directly transferred from the inner wall surfaces of the recess to the analytical column through a column holder.
Tompkins discloses a column oven 1 with walls that enclose a recess 2 where a column 4 is held, and Tompkins discloses that the column is held by a column holder 3 provided in the recess and made of a heat conductive material, the column oven is configured so that heat of the heater is directly transferred from the inner wall surfaces of the recess to the analytical column through the column holder (see Abstract). It would have been obvious to use a heat conducting holder as taught by Tompkins, in the combination of Waters and Arfman et al., because it allows the column to be more thoroughly held and heated uniformly.


Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters (US 3,522,725) in view of Arfman et al. (US 4,869,876), as set forth above with regard to claims 1 and 2, and further in view of Howe (US 4,420,679).

Regarding claims 4 and 5, the combination of Waters and Arfman et al. teach the column oven of claims 1 and 2 as set forth above, but Waters does not teach the openable cover having an elastic member keeping to press the heat transfer plate toward the openable surface, and Waters does not teach one end of the openable cover being linked with the column oven main body by a hinge.
Howe teaches a column oven that includes a plate type openable cover 16, wherein the openable cover has an elastic member 20 keeping to press the plate of the cover toward an openable surface of the oven, and wherein one end of the openable cover is linked with a column oven body by a hinge 18 (col. 3 lines 19-24). It would have been obvious to one of ordinary skill in the art to add the spring and hinge mechanism with the openable cover of Waters, as taught by Howe, because it would allow the cover to be automatically controlled to be opened and closed for venting and temperature regulation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861